DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The closest prior art of record, Lyon (US 2014/0278198 A1) teaches	A computer device for evaluating a user interface (See Abstract), comprising: 	memory (See Para[0046]);  and 	a processing system comprising at least one processor communicatively coupled with the memory and configured to (See Abstract): 		monitor user interactions with a user interface prior to and after a change to the user interface, the monitoring including collecting result metric data per user as a time series (See Para[0017],[0031],[0062]);  		determine a treatment effect of the change to the user interface on the result metric data (See Para[0064])				update the user interface to keep or remove the change to the user interface based on the treatment effect of the change (See Para[0064]).	However regarding Claims 1, 12, 20 the prior art search fails to teach or make obvious,
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Sivadas (US 2012/0011477 A1) teaches determining an emotional or physical condition of a user of a device; and changing either: a) a setting of a user interface of the device, or b) information presented through the user interface, dependent on the detected emotional or physical condition.	Rogatinsky (US 2002/0069119 A1) teaches generating documents and/or electronic media having a customized look and feel in its use of design elements, physical characteristics, and manner of presentation of images and text to appeal to the individual consumer by interacting with that individual and analyzing the information gathered therefrom.	Holtz (US 2002/0053078 A1) teaches a method where a user can operate the client to display and interact with the media production, or select various options to customize the transmission or request a standard program.  Alternatively, the user can establish a template to generate the media production automatically based on personal preferences.  The media production is displayed on the client with various media enhancements to add value to the media production.  Such enhancements include graphics, extended play segments, opinion research, and URLs.  The enhancements also include advertisements, such as commercials, active banners, and sponsorship .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863